 

Exhibit 10.3

WAIVER, CONSENT AND NINTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT

THIS WAIVER, CONSENT AND NINTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this
“Agreement”), dated as of June 11, 2018, is made and entered into by and among
CNH FINANCE FUND I, L.P. formerly known as SCM Specialty Finance Opportunities
Fund, L.P., a Delaware limited partnership (“Lender”) and TRANS-LUX CORPORATION,
a Delaware corporation (“Trans-Lux”), TRANS-LUX DISPLAY CORPORATION, a Delaware
corporation (“TDC”), TRANS-LUX MIDWEST CORPORATION, an Iowa corporation (“TMC”),
TRANS-LUX ENERGY CORPORATION, a Connecticut corporation (“TEC”, and together
with Trans-Lux, TDC, and TMC, individually and collectively, “Borrower”).

WHEREAS, Borrower and Lender are parties to that certain Credit and Security
Agreement dated as of July 12, 2016 (as the same has been and may from time to
time be amended, restated, supplemented or otherwise modified, collectively, the
“Credit Agreement”), pursuant to which, subject to the terms and conditions set
forth therein, Lender has made certain credit facilities available to Borrower.
 The Credit Agreement and all instruments, documents and agreements executed in
connection therewith, or related thereto are referred to herein collectively as
the “Loan Documents.”

WHEREAS, Borrower has requested and Lender has agreed to, among other things,
(i) waive the Specified Defaults (as defined herein) and (ii) amend the terms
and conditions of the Loan Documents, in each case pursuant to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and conditions herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

1.         Defined Terms.  Initially capitalized terms used herein and not
defined herein that are defined in the Credit Agreement shall have the meanings
assigned to them in the Credit Agreement (as amended hereby).

2.         Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

(a)        The following defined term contained in Section 1.2 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Subordination Agreement” means each agreement, including the Closing Date
Subordination Agreement, the Penner Subordination Agreement and the Carlisle
Subordination Agreement and any other subordination or intercreditor agreement,
between Lender and another creditor of Borrowers, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms thereof, pursuant to which the Indebtedness owing from any
Borrower(s) and/or the Liens securing such Indebtedness granted by any
Borrower(s) to such creditor are subordinated to the Obligations and the Liens
created under the Loan Documents, the terms and provisions of such Subordination
Agreements to have been agreed to by and be acceptable to Lender in the exercise
of its sole discretion.


 

--------------------------------------------------------------------------------

   

“Subordinated Debt” means any Indebtedness incurred by Borrower(s) with the
prior written consent of Lender that is subordinated to the Obligations (and
which Indebtedness is identified as being subordinate to the Obligations by
Borrower and Bank) pursuant to a Subordination Agreement and Subordination Debt
Documents, all of which shall be acceptable to Lender in its sole and absolute
discretion, including the Closing Date Subordinated Debt, the Note and Debenture
Subordinated Debt, the Penner Subordinated Debt and the Carlisle Subordinated
Debt.

“Subordinated Debt Documents” means (i) all credit and security agreements and
any other documents evidencing and/or securing Subordinated Debt, including the
Closing Date Subordinated Debt Documents, the Penner Subordinated Debt Documents
and the Carlisle Subordinated Debt Documents, and (ii) the Note and Debenture
Subordinated Debt Documents, which are subordinated by their terms, all of which
documents must be in form and substance acceptable to Lender in its sole
discretion.

(b)        Subsection (ix) of the definition of “Permitted Indebtedness”
contained in Section 1.2 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

(ix) Subordinated Debt;

(c)        The definition of “Permitted Liens” contained in Section 1.2 of the
Credit Agreement is hereby amended by amending and restating subsection (o)
thereof in its entirety to read as follows:

(o) Liens and encumbrances securing Subordinated Debt to the extent such Liens
and encumbrances are subject to a Subordination Agreement and are fully
subordinated to the Liens and encumbrances securing the Obligations.

(d)        Section 7.12 of the Credit Agreement is hereby amended by amending
and restating subsection (b) therein in its entirety to read as follows:

(b)         Notwithstanding anything to the contrary contained herein, so long
as no Event of Default exists under the Loan Documents, Borrower may make (x)
regularly scheduled monthly payments of interest and principal on Subordinated
Debt in accordance with the applicable Subordinate Debt Documents, provided that
the Borrower shall not make any prepayments of principal or interest on
Subordinated Debt.  Notwithstanding the foregoing, Borrower may (x) (i) prepay
the principal and/or interest as set forth in the Penner Subordinated Creditor
Debt





2

--------------------------------------------------------------------------------

Documents and/or (ii) pay Penner Subordinated Creditor on the Maturity Date (as
defined in the Penner Subordinated Creditor Debt Documents) the balloon
principal payment of the total outstanding principal amount of the indebtedness
in an amount of up to $1,500,000, plus any accrued interest and other note
related charges due and owing as set forth in the Penner Subordinated Creditor
Debt Documents and (y) (i) prepay the principal and/or interest as set forth in
the Carlisle Subordinated Creditor Debt Documents and/or (ii) pay Carlisle
Subordinated Creditor on the Maturity Date (as defined in the Carlisle
Subordinated Creditor Debt Documents, as in effect on October 10, 2017) the
balloon principal payment of the total outstanding principal amount of the
indebtedness in an amount of up to $500,000, plus any accrued interest and other
note related charges due and owing as set forth in the Carlisle Subordinated
Creditor Debt Documents; provided, however, Borrower shall only be permitted to
make such payment(s) to the extent Lender has received from Borrower a
certificate, in form and substance reasonably satisfactory to Lender, signed on
behalf of Borrower by a duly authorized officer of Borrower and dated as of the
date of such payment(s) certifying, among other things, (i) that no Event of
Default exists under the Loan Documents or would result from the making of such
payment(s) and (ii) all supporting documentation.

(e)        Section 8.1 of the Credit Agreement is hereby amended by amending and
restating subsection (n) in its entirety to read as follows:

(n)

Any Credit Party is in default, which default is not cured within any applicable
grace period or cure period or waived, under any Subordinated Debt Document.

3.         Consent.  Subject to the terms and conditions hereof, the Lender
hereby consents to the incurrence of Subordinated Debt (i) in the amount of
$330,000.00 to SM Investors, L.P. (the “SM Investors Debt”) pursuant to the
Subordinated Secured Promissory Note dated as of the date hereof (the “SM
Investors Note”), made by Trans-Lux, and (i) in the amount of $670,000.00 to SM
Investors II, L.P. (collectively with the SM Investors Debt  “SMI Subordinate
Debt”) pursuant to the Subordinated Secured Promissory Note dated as of the date
hereof (together with the SM Investor Note, the “SMI Subordinated Notes”), made
by Trans-Lux.

4.         Representations and Warranties.  Borrower represents and warrants to
Lender that, before and after giving effect to this Agreement:

(a)        All warranties and representations made to Lender under the Credit
Agreement and the Loan Documents are accurate in all material respects on and as
of the date hereof as if made on and as of the date hereof, before and after
giving effect to this Agreement.

3

--------------------------------------------------------------------------------



(b)       The execution, delivery and performance by each Credit Party of this
Agreement and any assignment, instrument, document, or agreement executed and
delivered in connection herewith and the consummation of the transactions
contemplated hereby and thereby (i) have been duly authorized by all requisite
action of the appropriate Credit Party and have been duly executed and delivered
by or on behalf of such Credit Party; (ii) do not violate any provisions of (A)
applicable law, statute, rule, regulation, ordinance or tariff, (B) any order of
any Governmental Authority binding on any Credit Party or any of the Credit
Parties’ respective properties the effect of which would reasonably be expected
to have a Material Adverse Effect, or (C) the certificate of incorporation or
bylaws (or any other equivalent governing agreement or document) of each Credit
Party, or any agreement between any Credit Party and its shareholders, members,
partners or equity owners or among any such shareholders, members, partners or
equity owners; (iii) are not in conflict with, and do not result in a breach or
default of or constitute an Event of Default, or an event, fact, condition,
breach, Default or Event of Default under, any indenture, agreement or other
instrument to which any Credit Party is a party, or by which the properties or
assets of any Credit Party are bound, the effect of which would reasonably be
expected to have a Material Adverse Effect; (iv) except as set forth herein,
will not result in the creation or imposition of any Lien of any nature upon any
of the properties or assets of any Credit Party, and (v) do not require the
consent, approval or authorization of, or filing, registration or qualification
with, any Governmental Authority or Credit Party unless otherwise obtained.

(c)        This Agreement and any assignment, instrument, document, or agreement
executed and delivered in connection herewith constitutes the legal, valid and
binding obligation of each respective Credit Party, enforceable against such
Credit Party in accordance with its respective terms.

(d)        Except for the Specified Defaults, no Default or Event of Default has
occurred and is continuing or would exist under the Credit Agreement or any of
the Loan Documents, before and after giving effect to this Agreement.

5.         Conditions Precedent.  The amendments set forth in Section 2 and the
limited waiver set forth in Section 5 shall be effective upon completion of the
following conditions precedent (with all documents to be in form and substance
satisfactory to Lender and Lender’s counsel):

(a)        Lender shall have received this Agreement duly executed by Borrower;

(b)        Lender shall have received executed copies, in form and substance
satisfactory to Lender, of the SMI Subordinated Notes and any other agreements,
documents and instruments related to the SMI Subordinated Debt, including the
Subordination and Intercreditor Agreement by and among the Lender, the SMI
Investors and Trans-Lux;

(c)        Payment to Lender of a default waiver and subordinated debt consent
fee in the amount of $6,500.00;

(d)        Payment of all other fees, charges and expenses payable to Lender on
or prior to the date hereof, if any; and

(e)        Borrower shall have executed and/or delivered such additional
documents, instruments and agreements as requested by Lender.

 





4

--------------------------------------------------------------------------------

6.         Post-Closing Obligations.  

(a)        Lender shall have received detailed cash-flow projections, in form
and level of detail satisfactory to Lender, for the remainder of 2018 and 2019
on or before June 15, 2018; and

(b)        Borrower and Lender shall have entered into a tenth amendment to the
Credit Agreement, in form and substance satisfactory to Lender in its sole
discretion, on or before June 30, 2018, which amendment shall amend and restate
certain financial covenants set forth in the Credit Agreement.

7.         Limited Waiver of Specified Defaults.  Borrower has failed (i) to
comply with the Loan Turnover Rate covenant as of the calendar months ending
April 30, 2018 as required pursuant to Section 7.1 of the Credit Agreement, (ii)
to comply with the Fixed Charge Coverage Ratio covenant as of the calendar
months ending April 30, 2018 as required pursuant to Section 7.1 of the Credit
Agreement, each of which constitutes an Event of Default under the Credit
Agreement (the “Specified Defaults”).  Lender hereby waives compliance by the
Borrower with respect to the Specified Defaults only.  The Lender’s waiver of
non-compliance with the Credit Agreement is limited to the specific instance of
the Specified Defaults and shall not be deemed a waiver of or consent to any
other failure to comply with the terms of the Credit Agreement.  Such waiver
shall not prejudice or constitute a waiver of any right or remedies which the
Lender may have or be entitled to with respect to any other provision of the
Credit Agreement.  The waiver is for these particular instances and shall not be
construed as a waiver of any other presently existing or future Event of
Default.

8.         Miscellaneous.

(a)        Reference to the Effect on the Credit Agreement.  Upon the
effectiveness of this Agreement, each reference in (i) the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of similar import or
(ii) the other Loan Documents to “the Credit Agreement” shall mean and be a
reference to the Credit Agreement as amended by this Agreement.

(b)        Ratification.  Borrower hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Loan
Documents effective as of the date hereof.

(c)        Release.  By execution of this Agreement, Borrower acknowledges and
confirms that Borrower does not have any actions, causes of action, damages,
claims, obligations, liabilities, costs, expenses and/or demands of any kind
whatsoever, at law or in equity, matured or unmatured, vested or contingent
arising out of or relating to this Agreement, the Credit Agreement or the other
Loan Documents against any Released Party (as defined below), whether asserted
or unasserted.  Notwithstanding any other provision of any Loan Document, to the
extent that such actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and/or demands may exist, Borrower voluntarily,
knowingly, unconditionally and irrevocably, with specific and express intent,
for and on behalf of itself, its managers, members, directors, officers,
employees, stockholders, Affiliates, agents,





5

--------------------------------------------------------------------------------

representatives, accountants, attorneys, successors and assigns and their
respective Affiliates (collectively, the “Releasing Parties”), hereby fully and
completely releases and forever discharges Lender, its Affiliates and its and
their respective managers, members, officers, employee, Affiliates, agents,
representatives, successors, assigns, accountants and attorneys (collectively,
the “Indemnified Persons”) and any other Person or insurer which may be
responsible or liable for the acts or omissions of any of the Indemnified
Persons, or who may be liable for the injury or damage resulting therefrom
(collectively, with the Indemnified Persons, the “Released Parties”), of and
from any and all actions, causes of action, damages, claims, obligations,
liabilities, costs, expenses and demands of any kind whatsoever, at law or in
equity, matured or unmatured, vested or contingent, that any of the Releasing
Parties has against any of the Released Parties, arising out of or relating to
this Agreement, the Credit Agreement and the other Loan Documents which
Releasing Parties ever had or now have against any Released Party, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated.

(d)        Security Interest.  Borrower hereby confirms and agrees that all
security interests and liens granted to Lender continue in full force and effect
and shall continue to secure the Obligations.  All Collateral remains free and
clear of any liens other than liens in favor of Lender and Permitted Liens.
 Nothing herein contained is intended to in any way impair or limit the
validity, priority and extent of Lender’s existing security interest in and
liens upon the Collateral.

(e)        Costs and Expenses.  Borrower agrees to pay on demand all usual and
customary costs and expenses of Lender and/or its Affiliates in connection with
the preparation, execution, delivery and enforcement of this Agreement and all
other agreements and instruments executed in connection herewith, including,
without limitation (i) reasonable attorneys’ fees and expenses of Lender’s
counsel and (ii) all costs and expenses of Lender (including reasonable
attorneys’ fees and expenses) in connection with Lender’s counsel performing
searches on or about the date hereof in connection with Lender’s rights under
Section 2.10(e) of the Credit Agreement.

(f)        GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS.

(g)        Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original,
and such counterparts together shall constitute one and the same respective
agreement.  Signatures sent by facsimile or electronic mail shall be deemed
originals for all purposes and shall bind the parties hereto.

(h)        Loan Document.  This Agreement and any assignment, instrument,
document, or agreement executed and delivered in connection with or pursuant to
this Agreement shall be deemed to be a “Loan Document” under and as defined in
the Credit Agreement for all purposes.





6

 

--------------------------------------------------------------------------------

 [Signature Pages Follow.]




7

 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first hereinabove written.



BORROWER:                            TRANS-LUX CORPORATION, a Delaware
corporation TRANS-LUX DISPLAY CORPORATION, a Delaware corporation TRANS-LUX
MIDWEST CORPORATION, an Iowa corporation TRANS-LUX ENERGY CORPORATION, a
Connecticut corporation By: /s/ Todd Dupee_________________________
                                                                                       
Name: Todd Dupee   Title: Vice President and Controller As Vice President and
Controller of each of the above entities and, in such capacity, intending by
this signature to legally bind each of the above entities



 








Signature Page to Waiver, Consent and Ninth Amendment to Credit and Security
Agreement

--------------------------------------------------------------------------------


 



LENDER:                                         CNH FINANCE FUND I, L.P.
formerly known as SCM Specialty Finance Opportunities Fund, L.P, a Delaware
limited partnership By: /s/ Timothy Peters_________________________
                                                                                                                             
Name: Timothy Peters Title: Authorized Signatory







Signature Page to Waiver, Consent and Ninth Amendment to Credit and Security
Agreement